

116 HR 4578 IH: Build Effective Teachers Through Essential Reforms to Teacher Education Assistance for College and Higher Education Grants Act of 2019
U.S. House of Representatives
2019-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4578IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2019Ms. Wilson of Florida (for herself, Mrs. Hayes, and Mr. Takano) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to make improvements to the TEACH Grant program, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Build Effective Teachers Through Essential Reforms to Teacher Education Assistance for College and Higher Education Grants Act of 2019 or the BETTER TEACH Grants Act of 2019.
 2.Revised definitions of teach grantsSection 420L of the Higher Education Act of 1965 (20 U.S.C. 1070g) is amended by adding at the end the following:
			
 (4)Teacher preparation programThe term teacher preparation program— (A)means a State-approved course of study provided by an institution of higher education, the completion of which signifies that an enrollee has met all the State’s educational or training requirements for initial certification or licensure to teach in the State’s elementary schools or secondary schools; and
 (B)may be a regular program or an alternative route to certification, as defined by the State that approved such course of study..
 3.Revisions to establishing teach grant programSection 420M of the Higher Education Act of 1965 (20 U.S.C. 1070g–1) is amended— (1)in subsection (a)(1) by striking in the amount of and all that follows through the period at the end and inserting the following:
				
 in the amount of—(A)except as provided in subsection (d)(4), $8,000 dollars, to be available to a teacher candidate who is enrolled as an undergraduate junior at the eligible institution;
 (B)except as provided in subsection (d)(4), $8,000 dollars, to be available to a teacher candidate who is enrolled as an undergraduate senior at the eligible institution; and
 (C)$4,000 for any year not described in subparagraph (A) or (B) during which that teacher candidate is in attendance at the institution.
					; and
 (2)in subsection (d)— (A)in paragraph (1), by striking undergraduate and inserting associate, undergraduate,; and
 (B)by adding at the end the following:  (4)Associate degree students (A)Maximum amount for associate degree studyThe period during which an associate degree student may receive grants under this subpart shall be the period required for the completion of an associate’s degree course of study pursued by the teacher candidate at the eligible institution at which the teacher candidate is in attendance, except that the total amount that a teacher candidate may receive under this subpart for an associate’s degree course of study shall not exceed $8,000.
 (B)Effect on further undergraduate or post-baccalaureate studyIn the case of a teacher candidate who receives a grant under this subpart for an associate’s degree course of study and who seeks to receive a grant described in subparagraph (A) or (B) of subsection (a)(1), the amount of such grant shall be equal to—
 (i)one half of the amount that is equal to $16,000, minus the amount the teacher candidate received under this subpart for the associate’s degree course of study of such candidate, to be available to a teacher candidate who is enrolled as an undergraduate junior at the eligible institution; and
 (ii)one half of the amount that is equal to $16,000, minus the amount the teacher candidate received under this subpart for the associate’s degree course of study of such candidate, to be available to a teacher candidate who is enrolled as an undergraduate senior at the eligible institution..
 4.Revisions to teach grant applications and eligibilitySection 420N of the Higher Education Act of 1965 (20 U.S.C. 1070g–2) is amended— (1)in subsection (a)—
 (A)in the heading of paragraph (2), by striking Demonstration of teach and insert Teach; (B)in paragraphs (2)(B)(i), by striking or another high-need and inserting early childhood education, or another high-need; and
 (C)in paragraph (2)(B)(ii), by striking , such as Teach for America,; (2)in subsection (b)—
 (A)in paragraph (1)— (i)in subparagraph (B), by inserting before the semicolon at the end the following: or in a high-need early childhood education program (as defined in section 200(15));;
 (ii)in subparagraph (C)— (I)by striking or at the end of clause (vi);
 (II)by redesignating clause (vii) as clause (viii); (III)by inserting after clause (vi), as so amended, the following:
							
 (vii)early childhood education; or; and (IV)in clause (viii), as so redesignated, by adding and at the end;
 (iii)in subparagraph (D), by striking and at the end; and (iv)by striking subparagraph (E);
 (B)by striking and at the end of paragraph (2); (C)by striking the period at the end of paragraph (3) and inserting ; and; and
 (D)by adding at the end the following:  (4)the Secretary will—
 (A)notify, or ensure that the applicable loan servicer will notify, the applicant of— (i)the date on which submission of the certification under paragraph (1)(D) is required; and
 (ii)any failure to submit such certification; and (B)allow employers and borrowers to use electronic signatures to certify such employment.;
 (3)in subsection (c)— (A)by striking In the event and inserting the following:
					
 (1)In generalSubject to paragraph (2), in the event; and (B)by adding at the end the following:
					
						(2)Clarification
 (A)ApplicationParagraph (1) may only apply with respect to a recipient of a grant under this subpart if— (i)after completing the course of study for which the recipient received the grant, such recipient does not serve as a full-time teacher as required under subsection (b)(1) for at least—
 (I)1 year, as certified under subsection (b)(1)(D) on a date that is not later than 5 years after the date such course of study was completed;
 (II)2 years, as certified under subsection (b)(1)(D) on a date that is not later than 6 years after the date such course of study was completed;
 (III)3 years, as certified under subsection (b)(1)(D) on a date that is not later than 7 years after the date such course of study was completed; or
 (IV)4 years, as certified under subsection (b)(1)(D) on a date that is not later than 8 years after the date such course of study was completed; or
 (ii)the recipient elects to have such grant treated as a loan in accordance with such paragraph (1). (B)AppealA recipient of a grant may appeal a decision to convert a loan under paragraph (1).; and
 (4)in subsection (d)— (A)by redesignating paragraph (2) as paragraph (5);
 (B)in paragraph (1), by striking subsection (b)(1)(C)(vii) and inserting subsection (b)(1)(C)(viii); and (C)by inserting after paragraph (1), the following:
					
 (2)Change of school description or program definitionIf a recipient of an initial grant under this subpart teaches in a school or an early childhood education program for an academic year during which the school is identified as a school described in section 465(a)(2)(A) or a program that meets the definition of section 200(15), but the school or program no longer meets such description or definition during a subsequent academic year, the grant recipient may fulfill the service obligation described in subsection (b)(1) by continuing to teach at that school or program.
 (3)Change of teacher duties or assignmentIf a recipient of an initial grant under this subpart teaches as a full-time teacher described in subsection (b)(1)(A), but the recipient no longer meets such description during a subsequent academic year due to switching academic roles to that of a full-time co-teacher, teacher leader, instructional or academic coach, department chairperson, special education case manager, guidance counselor, or school administrator within a school or program, the grant recipient may fulfill the service obligation described in subsection (b)(1) by continuing to work in any such academic role on a full-time basis at that school or program.
 (4)Change in high-need field statusIf a recipient of an initial grant under this subpart teaches in a field at a school or an early childhood education program for an academic year during which the field is designated under subsection (b)(1)(C)(viii), but the field no longer is so designated during a subsequent academic year, the grant recipient may fulfill the service obligation described in subsection (b)(1) by continuing to teach in such field at such school or early childhood education program..
 5.Revisions to teach grant data collection and reportingSection 420P of the Higher Education Act of 1965 (20 U.S.C. 1070g–4) is amended to read as follows:  420P.Data collection and reporting (a)Data collection (1)Aggregate student dataOn an annual basis, the Secretary shall determine, disaggregate in accordance with paragraph (2), and make available to the public in accordance with paragraph (3), with respect to each institution (and each category of institution listed in section 132(d)) that received a payment under this subpart in the previous academic year, the following information:
 (A)The number and mean dollar amount of TEACH Grants awarded to students at the institution. (B)The number and proportion of TEACH Grant recipients who exit their program of study before completing the program.
 (C)The number and proportion of TEACH Grant recipients who complete their program of study and begin employment as a teacher in the first academic year following the year of such completion.
 (D)The number and proportion of individuals employed as teachers who received a TEACH Grant and whose TEACH Grants are converted into loans during the 8-year period following the year in which the recipient completed the recipient’s program of study, set forth separately for each year in such period.
 (E)The number and proportion of TEACH Grant recipients who fulfill the terms of their agreement to serve under section 420N(b) during the 8-year period following the year in which the recipient completed the recipient’s program of study, set forth separately for each year in such period.
 (2)DisaggregationThe information determined under paragraph (1)— (A)except in cases in which such disaggregation would reveal personally identifiable information about an individual student, shall be disaggregated by—
 (i)race; (ii)gender;
 (iii)socioeconomic status; (iv)Federal Pell Grant eligibility status;
 (v)status as a first-generation college student (as defined in section 402A(h)); (vi)veteran or active duty status;
 (vii)disability status; (viii)level of study (associate, undergraduate, postbaccalaureate, or graduate, as applicable);
 (ix)year of study (junior or senior year, as applicable); and (x)each teacher preparation program offered by an institution; and
 (B)may be disaggregated by any combination of subgroups or descriptions described in subparagraph (A). (3)Availability of dataThe information determined under paragraph (1) shall—
 (A)remain available to the public for a period of not less than 10 years after its initial release by the Secretary; and
 (B)be updated as necessary to reflect the most accurate and up-to-date information for each institution for each year of data collection.
 (b)Information from institutionsEach institution that receives a payment under this subpart shall provide to the Secretary, on an annual basis, such information as may be necessary for the Secretary to carry out subsection (a).
					(c)Reports and dissemination
 (1)Initial and interim reportsNot later than one year after the date on which the first TEACH Grant is awarded under this subpart after the date of enactment of the BETTER TEACH Grants Act of 2019, and annually thereafter, the Secretary shall submit to the authorizing committees a report that includes the information required under paragraph (3).
						(2)Final report
 (A)In generalNot later than one year after the date described in subparagraph (B), the Secretary shall submit to the authorizing committees a final report that includes the information required under paragraph (3).
 (B)Date describedThe date described in this subparagraph is the later of— (i)the date on which the last service agreement associated with a TEACH Grant is completed; or
 (ii)the date on which the last TEACH Grant awarded under this subpart is converted into a loan. (3)ElementsEach report under this subsection shall include, based on information determined under subsection (a), the following:
 (A)A review of the utilization of TEACH Grants at teacher preparation programs at institutions that received a payment under this subpart.
 (B)A review of TEACH Grant practices that correlate with higher rates of completion of agreements under section 420N(b).
 (C)Guidance and recommendations on how effective utilization of TEACH Grants can be replicated. (4)AvailabilityEach report under this subsection shall be made available to the public in an accessible format—
 (A)on a website of the Department of Education; and (B)in any other format determined to be appropriate by the Secretary..
		6.Study and report on single certification form
 (a)StudyNot later than 1 year after the date of the enactment of this Act, the Secretary of Education shall conduct a study on the feasibility of developing a single certification form that borrowers may use to electronically submit information with respect to—
 (1)TEACH Grants under subpart 9 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070g et seq.);
 (2)loan forgiveness under section 428J of the Higher Education Act of 1965 (20 U.S.C. 1078–10); (3)loan cancellation under section 460 of the Higher Education Act of 1965 (20 U.S.C. 1087j); and
 (4)public service loan forgiveness under section 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)).
 (b)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary of Education shall submit a report to Congress that includes—
 (1)the results of the study required under subsection (a); and (2)recommendations with respect to using a single certification form that borrowers may use to electronically submit information with respect to the programs specified in paragraphs (1) through (4) of such subsection.
				